  Case 1:20-cv-01271-JPH-DLP Document 73 Filed 08/24/20 Page 1 of 2 PageID #: 799




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

BARBARA TULLY, KATHARINE BLACK,                      )
MARC BLACK, DAVID CARTER, REBECCA                    )
GAINES, ELIZABETH KMIECIAK,                          )
CHAQUITTA MCCLEARY, DAVID SLIVKA,                    )
DOMINIC TUMMINELLO, and                              )
INDIANA VOTE BY MAIL, INC., individually,            )
and on behalf of those similarly situated,           )
                                                     )
                      Plaintiffs-Appellants,         )
                                                     )
       -vs-                                          )       Case No. 1:20-cv-01271-JPH-DLP
                                                     )
PAUL OKESON, S. ANTHONY LONG,                        )
SUZANNAH WILSON OVERHOLT, and                        )
ZACHARY E. KLUTZ, in their official                  )
capacity as members of the Indiana                   )
Election Commission, and                             )
CONNIE LAWSON, in her official                       )
capacity as the Indiana Secretary of State,          )
                                                     )
                      Defendants-Appellees.          )


                                        NOTICE OF APPEAL

       Notice is hereby given that Barbara Tully, Katharine Black, Marc Black, David Carter, Rebecca

Gaines, Elizabeth Kmieciak, Chaquitta McCleary, David Slivka, Dominic Tumminello, and Indiana Vote

By Mail, Inc., Plaintiffs in the above-mentioned case, hereby appeal to the United States Court of Appeals

for the Seventh Circuit from an order denying Plaintiffs’ motion for a preliminary injunction, entered in

this action on August 21, 2020. See Dkt. 72. The court of appeals has jurisdiction over Plaintiffs’ appeal

pursuant to 28 U.S.C. § 1292(a)(1).

       By this appeal, Plaintiffs request that the district court’s order denying the motion for preliminary

injunction be reversed and vacated and that a preliminary injunction be entered.
 Case 1:20-cv-01271-JPH-DLP Document 73 Filed 08/24/20 Page 2 of 2 PageID #: 800




Dated: August 24, 2020                      Respectfully submitted,

Gary A. Isaac (pro hac vice)                s/ William R. Groth
Michael A. Scodro (pro hac vice)            William R. Groth, Of Counsel
Jeffrey M. Strauss (pro hac vice)           MACEY SWANSON LLP
Brett E. Legner (pro hac vice)              445 N. Pennsylvania St., Suite 401
Jed W. Glickstein (pro hac vice)            Indianapolis, IN 46204
MAYER BROWN LLP                             Tel: (317) 637-2345, Ext. 132
71 S. Wacker Drive                          Email: WGroth@fdgtlaborlaw.com
Chicago, IL 60606
(312) 782-0600                              s/ Mark W. Sniderman
Email: gisaac@mayerbrown.com                Mark W. Sniderman, 26599-49
Email : mscodro@mayerbrown.com              FINDLING PARK CONYERS WOODY
Email: jstrauss@mayerbrown.com              & SNIDERMAN, P.C.
Email: blegner@mayerbrown.com               151 N. Delaware Street, Ste. 1520
Email: jglickstein@mayerbrown.com           Indianapolis, IN 46204
                                            (317) 231-1100 Tel
       Of Counsel                           (317) 231-1106 Fax
                                            Email: msniderman@findlingpark.com

                                                   Counsel for Plaintiffs




                                        2
